IN THE COURT OF APPEALS OF IOWA

                                   No. 19-1426
                             Filed October 21, 2020


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

ISAAC CHARLES BROWN III,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Floyd County, Colleen D. Weiland,

Judge.



      Isaac Brown III appeals his conviction for burglary in the first degree and

willful injury causing serious injury. AFFIRMED.



      Dylan J. Thomas, Mason City, for appellant.

      Thomas J. Miller, Attorney General, and Timothy M. Hau, Assistant Attorney

General, for appellee.



      Considered by Bower, C.J., and May and Ahlers, JJ.
                                         2


AHLERS, Judge.

       Isaac Brown III appeals his conviction for burglary in the first degree and

willful injury causing serious injury. He argues the evidence is not sufficient to

support his conviction, the weight of the evidence does not support his conviction,

the trial court should not have admitted prior-bad-act evidence, the prosecutor

committed misconduct in referring to the complaining witness’s scarring, and the

court abused its discretion in rejecting his evidence of the seriousness of injury.

He also raises multiple ineffective-assistance-of-counsel arguments. We find we

lack authority to consider his ineffective-assistance claims, reject his remaining

claims on the merits, and affirm.

       I.     Background Facts and Proceedings.

       On February 17, 2018, Brown and two other men1 entered a house in

Charles City owned by Judy Davis. Inside the house at the time were Lentenze

Farris, Megan Mason, and several minor children. Farris paid rent to Davis to live

in the basement of the house.2 Mason testified Brown entered the home after he

contacted Davis about getting Tylenol from her, and Brown confronted and pushed

Mason when he encountered her.3 Farris testified he then told the three men to

leave, and the men left through the front door without further incident.




1 One of the men accompanying Brown was Eric Sanders. Brown and Sanders
were co-defendants at trial, after which the jury found Sanders guilty of burglary in
the second degree and assault causing bodily injury.
2 Mason testified she did not live in the house at the time and she was supervising

the home and children while Davis worked. However, Davis testified Mason lived
in the house rent-free at the time. Whether Mason lived in the house at the time
does not affect the outcome of this case.
3 Mason testified she was previously in a romantic relationship with Brown.
                                        3


      Later that day, Farris was sitting in his car outside the house, about to pick

up food for the household, when he saw the three men enter the house through

the front door again. According to Farris’s testimony, one of the children soon ran

to the house’s side door yelling for help. Farris ran into the house and into the

basement, where he saw Brown choking Mason. Farris tried to separate Brown

and Mason, and Brown began attacking Farris. Brown hit Farris in the head

multiple times with glass bottles, shattering the bottles. Brown then swung an

electric space heater at Farris, striking Farris in the hands and forearms as he

attempted to block the heater. Farris remembered seeing “a lot of blood on the

ground” as a neighbor broke up the fight. The three intruders left the house, and

Farris felt “weak” and “dizzy” as he walked upstairs and outside the house to meet

law enforcement. Farris was transported by ambulance to the county hospital for

treatment of his injuries, where he received stitches in both hands. At the time of

trial, Farris had scars on both hands and permanent nerve damage in his left

thumb. He testified, “I can’t move my thumb.”

      The State charged Brown with burglary in the first degree and willful injury

causing serious injury. The matter proceeded to trial, after which the jury found

Brown guilty as charged. The district court sentenced him to indeterminate terms

of incarceration not to exceed twenty-five years on the burglary charge and ten

years on the willful-injury charge, run concurrently, plus a fine and restitution.

Brown appeals.

      II.    Ineffective Assistance of Counsel.

      Brown argues he received ineffective assistance of counsel on several

grounds, including that his counsel failed to object to specific references during
                                           4


trial to the no-contact order between Brown and Mason and failed to request

additional jury instructions regarding the elements of his charges.            Brown’s

judgment and sentence was entered on August 26, 2019. On July 1, 2019, new

legislation took effect that prohibited ineffective-assistance-of-counsel claims “on

direct appeal from the criminal proceedings.” 2019 Iowa Acts ch. 140, § 31

(codified at Iowa Code § 814.7 (2019)). Because Brown’s judgment and sentence

was entered after the effective date of this legislation, “we lack authority to consider

[his] ineffective-assistance-of-counsel claims on direct appeal.” State v. Damme,

944 N.W.2d 98, 109 (Iowa 2020).

       III.   Sufficiency of the Evidence.

       Turning to the merits of Brown’s remaining claims on appeal, he challenges

the sufficiency of the evidence supporting his conviction on both charges.

              Sufficiency of evidence claims are reviewed for . . . correction
       of errors at law. In reviewing challenges to the sufficiency of
       evidence supporting a guilty verdict, courts consider all of the record
       evidence viewed in the light most favorable to the State, including all
       reasonable inferences that may be fairly drawn from the evidence.
       [W]e will uphold a verdict if substantial record evidence supports it.
       We will consider all the evidence presented, not just the inculpatory
       evidence. Evidence is considered substantial if, when viewed in the
       light most favorable to the State, it can convince a rational jury that
       the defendant is guilty beyond a reasonable doubt. Inherent in our
       standard of review of jury verdicts in criminal cases is the recognition
       that the jury [is] free to reject certain evidence, and credit other
       evidence.

State v. Sanford, 814 NW.2d 611, 615 (Iowa 2012) (second and third alteration in

original) (citations and internal quotation marks omitted).
                                       5


             A.     The Burglary Charge.

      Brown begins by challenging his conviction for burglary in the first degree.

Iowa Code §§ 713.1, .3 (2018). The jury instructions set forth the elements the

State was required to prove:

             1. On or about February 17, 2018, the defendant broke into
      or entered a residence.
             2. The residence was an occupied structure.
             3. One or more persons were present in the occupied
      structure.
             4. The defendant did not have permission or authority to
      enter the residence.
             5. The residence was not open to the public.
             6. The defendant broke into or entered the residence with the
      specific intent to commit an assault.
             7. During the burglary, the defendant intentionally or
      recklessly inflicted bodily injury on Lentenze Farris.

      First, Brown argues the evidence is insufficient to prove he “did not have

permission or authority to enter the residence.” Brown notes Farris merely rented

the basement of the house while Davis, who owned the house, gave Brown

permission to enter the premises.

      The evidence does not support Brown’s claim Davis gave Brown broad

permission to enter the house any time. While Davis testified she gave Brown

permission to enter, her testimony on the extent of the permission was vague:

             Q. So [the three men] were always welcome in your home.
      A. Especially [Brown]. He was a good dad.
             Q. And that welcome was even when you weren’t present.
      A. Yeah.
             Q. So they were allowed to enter your home when you weren’t
      present. A. Yeah. I mean, they—it’s not like—they were allowed
      there at all times. They had never done anything disrespectful or
      wrong in my home. They were always welcome.

The fact Brown was “always welcome” does not support a finding that Davis gave

Brown absolute permission to enter her house at any time. Conversely, Farris’s
                                            6


testimony about confronting Brown and telling him to leave soon after he first

entered the house—and Brown immediately complying—supports a finding that

Brown did not have absolute permission to enter Davis’s house.

         Furthermore, even if Davis as the owner gave Brown absolute permission

to enter the house, the purpose of the burglary statute is “to protect the security of

occupancy, rather than ownership rights, and to promote personal safety.” State

v. Hagedorn, 679 N.W.2d 666, 670 (Iowa 2004).                 Farris indisputably had

permission to occupy the house as Davis’s tenant, and this possessory interest is

entitled to protection under the burglary statute. See id. at 671. Our supreme court

has rejected the argument one person has a greater interest in property that can

defeat another’s possessory interest, instead finding a person with general

permission to enter a residence may be guilty of burglary if the person breaks and

enters or remains in the home “at a time or place beyond his authority.” State v.

Peck, 539 N.W.2d 170, 173 (Iowa 1995) (quoting 12A C.J.S. Burglary § 23, at 202–

03 (1980)). Therefore, even if Davis gave Brown general permission to enter the

house, Farris’s testimony is sufficient to prove Brown exceeded this permission by

entering the basement at the time.

         Second, Brown argues the evidence is insufficient to prove he “entered the

residence with the specific intent to commit an assault.”4 Brown points to Davis’s

testimony that Mason had his phone that day, which he asserts shows he only


4   According to the jury instructions:
        An “assault” is committed when a person does an act which is meant
        to cause pain or injury or result in physical contact which will be
        insulting or offensive or place another person in fear of immediate
        physical contact which will be painful, injurious, insulting or offensive
        to another person, when coupled with apparent ability to do the act.
                                           7


entered Davis’s house to retrieve his phone.          Brown also points to Mason’s

deposition testimony that Brown only put his hands on Mason’s shoulders before

Farris entered the basement as proof Brown had no intent to commit assault before

Farris confronted him. Such arguments are for the jury in weighing the evidence.

See State v. Thornton, 498 N.W.2d 670, 673 (Iowa 1993) (“The jury is free to

believe or disbelieve any testimony as it chooses and to give weight to the

evidence as in its judgment such evidence should receive.”). Mason testified to

the existence of a no-contact order between her and Brown that named her as the

protected party.5 Davis testified the relationship between Mason and Brown was

so strained that Davis acted as a go-between for them. Mason and Farris testified

Brown began choking Mason soon after Brown entered the house the second time.

This testimony provides substantial evidence to support the finding that Brown

entered the house with the specific intent to commit assault.

       Third, Brown argues the evidence is insufficient to prove he “intentionally or

recklessly inflicted bodily injury[6] on” Farris.     In doing so, Brown points to

inconsistencies in the testimony. While the testimony differed somewhat in the

exact events and severity of Farris’s injuries, Farris, Mason, and the neighbor all

testified they saw Brown strike Farris with the space heater and Farris was

bloodied after the encounter. Photographs of the injuries and medical records

support the severity of the injuries, and Farris testified to the lingering effects. This

evidence is sufficient to prove Brown intentionally or recklessly inflicted bodily


5We address the general admissibility of the no-contact order in section V below.
6The jury instructions defined “serious injury” as “a bodily injury which creates a
serious permanent disfigurement or extended loss or impairment of the function of
any bodily part or organ.”
                                           8


injury on Farris, and we find the evidence overall sufficient to prove Brown

committed burglary in the first degree.

              B.      The Willful-Injury Charge.

       Brown also challenges the sufficiency of the evidence to convict him of

willful injury causing serious injury.7 Brown specifically challenges the evidence of

his intent and that he caused a serious injury—“serious permanent disfigurement

or extended loss or impairment of” a body part.          Brown points to conflicting

evidence on the extent of Farris’s scarring and evidence Farris failed to seek

additional medical treatment to mitigate any permanent damage.

       Regarding intent, the jury could infer intent from the circumstances

surrounding the brutal attack. See State v. Taylor, 689 N.W.2d 116, 132 (Iowa

2004) (“[A]n actor will ordinarily be viewed as intending the natural and probable

consequences that usually follow from his or her voluntary act.”). Regarding the

serious injury, Farris testified about the extent of his injuries and showed his scars

to the jury, and the jury was entitled to accept this evidence as proof of serious

injury. See State v. Hanes, 790 N.W.2d 545, 554 (Iowa 2010) (stating scarring is

evidence for the jury to consider in deciding whether serious injury occurred). As

stated above, photographs and medical records also document the extent of his

injuries. Brown is criminally liable for the injuries that are the natural result of his


7 The jury instructions set forth the elements the State was required prove to
convict Brown of willful injury resulting in serious injury:
               1. On or about February 17, 2018, the defendant committed
       an act against Lentenze Farris.
               2. The defendant specifically intended to cause a serious
       injury to Lentenze Farris.
               3. The defendant’s act caused a serious injury to Lentenze
       Farris.
                                             9


actions, and Farris allegedly failing to pursue additional medical treatment is not a

superseding cause of injury that excuses Brown’s liability. See State v. Garcia,

616 N.W.2d 594, 597 (Iowa 2017) (stating “[a] defendant can be relieved of

criminal responsibility if an intervening act breaks the chain of causal connection”

but “the intervening act must be the sole proximate cause”); see also State v. Lenz,

2017 WL 6516867, at *8 (Iowa Ct. App. Dec. 20, 2017) (“[The victim’s] failure to

follow her physician’s instructions following surgery was not the sole proximate

[cause] of her injuries. Rather, Lenz was responsible for the ultimate injury.”). We

find this evidence sufficient to prove Brown committed willful injury causing serious

injury.

          IV.    Weight of the Evidence.

          Brown also challenges his conviction under the weight-of-the-evidence

standard. The district court denied Brown’s motion for new trial on weight-of-the-

evidence grounds, and we review this denial for abuse of discretion. State v. Ary,

877 N.W.2d 686, 706 (Iowa 2016).

                  The weight-of-the-evidence standard requires the district
          court to consider whether more credible evidence supports the
          verdict rendered than supports the alternative verdict. It is broader
          than the sufficiency-of-the-evidence standard in that it permits the
          court to consider the credibility of witnesses. Nonetheless, it is also
          more stringent than the sufficiency-of-the-evidence standard in that
          it allows the court to grant a motion for new trial only if more evidence
          supports the alternative verdict as opposed to the verdict rendered.
          The question for the court is not whether there was sufficient credible
          evidence to support the verdict rendered or an alternative verdict, but
          whether a greater amount of credible evidence suggests the verdict
          rendered was a miscarriage of justice.

Id. (citations and internal quotation marks omitted).
                                         10


       Brown repeats many of his arguments addressed above, arguing the weight

of the evidence shows Davis gave him permission to enter her house, he entered

the house to retrieve his phone and not with intent to commit an assault,

eyewitnesses to the altercation provided differing accounts, and the evidence of

serious injury was too weak to be conclusive. The district court noted the same

evidence discussed above in finding the weight of the evidence supports all

elements for both charges. We find no abuse of discretion in denying Brown’s

motion for new trial.

       V.     Prior Bad Act.

       Brown next challenges the court’s decision to admit prior-bad-act evidence

in the form of testimony about the no-contact order between Brown and Mason.8

We review the admissibility of prior-bad-act evidence for abuse of discretion.

Taylor, 689 N.W.2d at 124.

       “Evidence of a crime, wrong, or other act is not admissible to prove a

person’s character in order to show that on a particular occasion the person acted

in accordance with the character.” Iowa R. Evid. 5.404(b)(1). However, evidence

of a prior bad act is admissible for certain other purposes, including proving intent.

Iowa R. Evid. 5.404(b)(2). “Thus, when a prosecutor seeks to introduce evidence



8 This section of our ruling applies to the district court’s denial of Brown’s motion
in limine to exclude evidence of the no-contact order. As addressed in section II
above, Brown did not object to specific references to the no-contact order by
witnesses and the State during trial to preserve the issue for our review, and we
have no authority to consider these specific utterances under an ineffective-
assistance-of-counsel framework on direct appeal. See Damme, 944 N.W.2d at
109; see also State v. Dahlstrom, 224 N.W.2d 443, 449 (Iowa 1974) (stating a
defendant must ordinarily move for mistrial at the time of the alleged misconduct
on the basis of an unfair trial to preserve the issue for appellate review).
                                          11


of a defendant’s prior misconduct, the evidence must be probative of ‘some fact or

element in issue other than the defendant’s criminal disposition.’” Taylor, 689

N.W.2d at 123 (quoting State v. Castaneda, 621 N.W.2d 435, 440 (Iowa 2001)).

“If a court determines prior-bad-acts evidence ‘is relevant to a legitimate factual

issue in dispute, the court must then decide if its probative value is substantially

outweighed by the danger of unfair prejudice to the defendant.’” Id. at 124 (quoting

State v. Sullivan, 679 N.W.2d 19, 25 (Iowa 2004)).

       At trial, the State sought to introduce evidence of a no-contact order to prove

Brown’s intent when entering the house. The State assured the court it was “not

seeking to introduce the actual underlying facts of other . . . incidents that have

happened between Mr. Brown and Ms. Mason.” Instead, the State only sought “to

introduce the fact that there was a no-contact order in place on . . . February 17,

2018.” The court denied Brown’s motion in limine and permitted the evidence,

finding “the probative value for the purpose [the State] has stated is higher than

the prejudicial value, especially in the manner that it’s going to be limited.”

       We agree the existence of the no-contact order is highly relevant as to

intent. Brown knew Mason was in the house after he first entered that day, and

the existence of the no-contact order is relevant evidence supporting the

conclusion he intended to engage in conduct that was at least insulting or offensive

when he returned. The stated purpose of only introducing the existence of the no-

contact order to prove intent limits the danger of unfair prejudice. Accord Taylor,

689 N.W.2d at 123 n.4 (stating the defendant’s awareness of the no-contact order

“is highly probative of whether he knew his actions would be insulting or offensive”

and, because the order did not provide details on any prior assaults or threats, “the
                                         12


prejudicial impact of this document was minimal”).         While neither Farris nor

Mason’s residence are apparently named in the no-contact order,9 the order

remains relevant as to Brown’s intent when he entered the house while he knew

Mason was present. We find no abuse of discretion in the admission of evidence

of the no-contact order.

       VI.    Prosecutorial Misconduct.

       Brown argues the State committed misconduct during closing arguments

when the State erroneously referred to scarring as evidence of serious injury. 10

We review claims of prosecutorial misconduct for abuse of discretion. State v.

Krogmann, 804 N.W.2d 518, 523 (Iowa 2011).             “[T]o prevail on a claim of

prosecutorial misconduct, the defendant must show both the misconduct and

resulting prejudice.” Id. at 526.

       Brown points to three statements the State made during closing arguments:

               And so what were the injuries that Mr. Farris had? Well, we
       know that he had scarring. He tried to point it out when he was here
       in front of you in the courtroom on his hand by his pinky where he
       had stitches and also on his hand where he had that tendon injury.
       He pointed to the scarring.
               Now Judy Davis—she even testified that he had scarring on
       his hands from this incident. That’s something that’s a permanent
       disfigurement. It’s not going to go away. It will be a reminder for the
       rest of his life of what happened.


9 The no-contact order itself is not in the record.
10 The State contests error preservation on the claim of prosecutorial misconduct.
Ordinarily, a defendant must “move for a mistrial at the time of the alleged
misconduct” to preserve the issue for our review. Dahlstrom, 224 N.W.2d at 449.
The parties engaged in a thorough discussion of scarring in a sidebar with the court
immediately following closing arguments. The court rejected Brown’s concerns at
that time, deciding “to just leave it alone and see what result we get” from the jury.
Brown’s post-trial motion then raised the prosecutor’s comments as grounds for
new trial, which the court denied. We find Brown’s actions sufficient to preserve
error.
                                           13


                . . . And so it fits in together and it shows that there was a
       serious injury; that he had serious permanent disfigurement, the
       scarring, and then also had lost the function of his hand and can’t do
       all of the things that he used to be able to do with his hand.
                ....
                . . . [Davis] also said that when she saw Mr. Farris this
       summer that she saw scars on his hands from the incident.

       As discussed above, scarring is not per se evidence of serious injury, but it

is evidence for the jury to consider in determining whether a serious injury

occurred. See Hanes, 790 N.W.2d at 554. In rejecting Brown’s claims at the end

of closing arguments, the district court found the State’s references to scarring

were part of the State’s “urging that that’s the finding the jury makes.” We agree

the State referred to scarring as part of its arguments for the jury to decide whether

the facts satisfied the elements of the crimes charged, and we find no misconduct

in these comments.

       VII.   Additional Evidence.

       Finally, Brown challenges the district court’s refusal to admit additional

witness testimony and photographs regarding Farris’s use of his thumb during trial.

We review the admissibility of evidence for abuse of discretion. State v. Babers,

514 N.W.2d 79, 82 (Iowa 1994).

       After the conclusion of the State’s evidence, Brown sought to introduce

testimony from a witness who took “pictures of Mr. Farris [earlier in the trial] in front

of the courthouse.” Brown also sought to introduce copies of those photographs,

which his attorney said show Farris “carrying a bag in his left hand with his thumb

on the bag and carrying it.”11 Brown sought to introduce this evidence for “the sole


11Brown did not make an offer of proof regarding the witness or the photographs.
The State does not contest error preservation, which may be because the nature
                                         14


purpose . . . of impeachment as to [Farris’s] claim that he has some type of

permanent injury.”

       A criminal defendant is generally entitled to depose all State witnesses.

Iowa R. Crim. P. 2.13(1). The defendant in turn generally must file a written list of

all defense witnesses, who are subject to deposition by the State. Iowa R. Crim.

P. 2.13(3). If the defendant fails to disclose any witnesses at least nine days before

trial, the district court may order sanctions “as it deems just under the

circumstances,” including, “if [the court] finds that no less severe remedy is

adequate to protect the state from undue prejudice, order the exclusion of the

testimony of any such witnesses.” Iowa R. Crim. P. 2.13(4).

       Brown first provided notice of this additional evidence during trial,

generating a substantial risk of prejudice to the State after the State already

finished presenting its evidence. Brown provided no reason at trial why he could

not have provided timely notice of similar evidence.12 The State raised several

concerns with this evidence at trial, including that this witness may have observed

at least part of the trial already, potentially influencing her testimony. The State

also questioned the relevance of the evidence, asserting Farris being able to hold




of the excluded evidence was apparent from the record. Ordinarily, failure to make
an offer of proof leaves nothing for us to review, but there is an exception when
the nature of the excluded evidence is apparent from the record. See Brooks v.
Holtz, 661 N.W.2d 526, 529–30 (Iowa 2003); State v. Ritchison, 223 N.W.2d 207,
212–13 (Iowa 1974); State v. Buckner, 214 N.W.2d 164, 168 (Iowa 1974).
12 In his brief to us, Brown speculates his defense may have been “genuinely

surprised to hear [Farris’s] claim during testimony that he still could not use his
thumb,” may not have “had access to Mr. Farris prior to trial in order to observe his
use of his thumb,” and trial “may have been the only opportunity anyone associated
with the defense had to observe [Farris’s] use of his thumb.” The record contains
no evidence to support these assertions, and we do not consider them.
                                          15


a bag with his injured thumb does not contradict his earlier testimony that he “can’t

move [his] thumb.” Brown faults the district court for not detailing its reasons for

rejecting other less severe sanctions, but the court is not required to produce such

detailed findings. See Babers, 514 N.W.2d at 82. We find no abuse of discretion

in the court’s refusal to admit this late evidence.

       VIII.   Conclusion.

       We have no authority to consider Brown’s ineffective-assistance-of-counsel

claims. We find sufficient evidence to support Brown’s conviction of both charges.

We further find the district court did not abuse its discretion in denying a new trial

on weight-of-the-evidence grounds, admitting evidence of a no-contact order,

rejecting claims of prosecutorial misconduct for referencing scarring, and refusing

to admit evidence of the extent of injury noticed at trial.

       AFFIRMED.